37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Galen L. LUNDGREN, Appellant,v.Donna E. SHALALA, Appellee.
No. 93-4048.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 30, 1994.Filed:  October 13, 1994.

Appeal from the United States District Court for the District of Minnesota.
Before MAGILL, LOKEN, and MORRIS S. ARNOLD, Circuit Judges.
PER CURIAM.


1
Galen L. Lundgren appeals the district court's1 judgment affirming the Secretary's denial of social security disability insurance benefits.  After careful review of the record and the parties' briefs, we conclude substantial evidence supports the Secretary's decision and an opinion would have no precedential value.  We thus affirm without an opinion.  See 8th Cir.  R. 47B.



1
 The HONORABLE DAVID S. DOTY, United States District Judge for the District of Minnesota, adopting the report and recommendations of the HONORABLE FLOYD E. BOLINE, United States Magistrate Judge for the District of Minnesota